Citation Nr: 0624963	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation assigned to his service-connected bilateral pes 
planus.

The veteran had originally requested a hearing before a Board 
member in Washington, but subsequently withdrew his request.  
This issue was previously remanded by the Board in July 2004.  


FINDING OF FACT

The veteran's bilateral pes planus is evidenced by moderately 
tender forefeet, no calluses, no swelling, and no pronation.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
bilateral pes planus, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for bilateral pes planus, 
currently evaluated as 10 percent disabling from December 
1973.  He contends that this disability warrants an increased 
rating.  Disability ratings are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, while the Board has reviewed the veteran's file in its 
entirety, since it is the present level of disability that is 
of primary concern, the Board's analysis will focus on only 
the most recent evidence.  

Of record are private medical records from V.A., M.D., and 
I.S., M.D., the veteran's private physicians.  Other than 
noting complaints of pain in both feet, the records from Dr. 
A. shed no light on the present level of disability as 
regards the veteran's bilateral pes planus.  Treatment 
records from Dr. S. show continuing management of various 
medical issues, but not pes planus.  Of note is a January 
2000 entry observing that the veteran's major disability 
results from residuals of an automobile accident suffered in 
1991 that resulted in a compound fracture of his left femur 
and fracture of his hip.  Dr. S. reported no arthritis, joint 
pain, or muscle pain at the time.  

The report of a June 2002 VA examination noted bilateral pes 
planus deformities, but no claw or hammertoe deformities, and 
no calluses over the metatarsal heads or toes.  The veteran 
could dorsiflex both ankles to five degrees, and flex both to 
25 degrees.  He had generalized discomfort pain on palpation 
of the forefeet.  X-ray examination revealed bilateral hallux 
valgus with moderate osteoarthritis changes in the first 
metatarsal joint, and moderate arthritic changes of the 
metatarsal heads bilaterally.  

Most recently, the veteran was afforded another VA 
examination given in July 2005.  The examination report 
provided an especially detailed summary of the history of the 
veteran's bilateral pes planus as documented in his case 
file.  The examiner noted that the veteran walked with the 
assistance of a cane, and had a slightly antalgic gait.  It 
was noted that the shoes the veteran was wearing were 
unremarkable for any asymmetrical wear and tear.  The 
examiner described the veteran's bilateral pes planus as 
"severe," but reported no deformities such as hammertoes or 
claw deformity.  There was 10 degrees of bilateral hallux 
valgus deformity.  The veteran was capable of 30 degrees of 
bilateral metatarsal phalangeal flexion, and could extend to 
the neutral position.  Right and left foot sensations were 
intact bilaterally.  

Bilateral toe motions with reference to flexion/extension 
were normal and non-painful.  There was no edema on either 
foot.  There was moderate volar palpation tenderness 
bilaterally, and bilateral diffuse palpation tenderness about 
the dorsal aspect of all five metatarsals.  The great toes 
were moderately tender to manipulation.  The feet were 
otherwise non-painful.  There was no ulceration and no 
calluses on either foot.  The forefoot and mid-foot appeared 
to be visually aligned, and there was no pronation, and no 
spasms.  Achilles tendons appeared normally aligned both 
while standing and lying down.  The veteran could walk on his 
heels, but not on his toes, which the examiner attributed to 
unrelated femur and left knee injuries.  The veteran reported 
no flare-ups.  X-ray examination revealed bilateral hallux 
valgus deformity with moderate osteoarthritic changes of the 
first metatarsal phalangeal joint with space narrowing and 
sclerosis.  

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there are is mild disability relieved by built-up shoe or 
arch support.  A 10 percent rating is for application when 
there is moderate disability evidenced by weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 10 percent rating, and the higher, 30 
percent, rating is not warranted.  The Board recognizes that 
the July 2005 VA examiner characterized the veteran's pes 
planus as "severe."  However, as noted, a 30 percent rating 
under Diagnostic Code 5276 requires objective evidence, as 
described above, and not merely the label of "severe."  
While there was some pain demonstrated on manipulation of the 
forward parts of the veteran's feet at his most recent 
examination, that pain was not described as accentuated.  
Further, and more significantly, there is no objective 
evidence of marked deformity such as pronation or abduction, 
no indication of swelling on use, and no characteristic 
callosities.  To the contrary, the examiner specified that 
there was no pronation, no abnormal wear patterns on the 
veteran's shoes, which would be indicative of an abnormality, 
and no callosities.  No mention was made of any swelling.  

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 10 percent rating, and that an increased rating is 
therefore not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected bilateral pes planus, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  While the RO did not specifically, in so 
many words, request that the veteran provide any evidence or 
information he had pertaining to his claim, the Board finds 
that there is substantial compliance with the fourth element 
notification.  This is so because the RO requested that the 
veteran send recent medical records, and an increased rating 
would be predicated on medical evidence.  Since it is the 
present level of disability that is of primary concern, the 
RO's request for recent medical records was apt.  See 
Francisco, supra.  Moreover, since the veteran has regularly 
submitted evidence of all sorts, including a photocopy of his 
handicapped parking permit and articles related to his 
disability, it is evident that he understands that he is free 
to-and should-submit any evidence or information he has 
that pertains to his claim.  The RO also provided a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.     

Additionally, while the notifications did not include the 
criteria for a rating for the cervical spine or for award of 
an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


